United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 05-3080
                                  ___________

United States of America,              *
                                       *
            Appellee,                  *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Southern District of Iowa.
Christopher Orville Myers,             *
                                       *      [UNPUBLISHED]
            Appellant.                 *
                                  ___________

                             Submitted: January 5, 2007
                                Filed: January 30, 2007
                                 ___________

Before MURPHY, RILEY, and GRUENDER, Circuit Judges.
                            ___________

PER CURIAM.

      Christopher Myers (Myers) appeals his conviction and the 28-month prison
sentence imposed by the district court1 after he pled guilty to mailing threatening
communications, in violation of 18 U.S.C. § 876. Myers’s counsel has moved to
withdraw and filed a brief under Anders v. California, 386 U.S. 738 (1967).

       Myers entered into a plea agreement in which he waived his right to appeal,
with limited exceptions. We conclude the waiver is valid, because the record shows

      1
        The Honorable Linda R. Reade, United States District Judge for the Northern
District of Iowa, sitting by designation.
Myers entered into both the plea agreement and appeal waiver knowingly and
voluntarily. See United States v. Andis, 333 F.3d 886, 889-90 (8th Cir. 2003) (en
banc) (concluding this court will enforce an appeal waiver contained in plea
agreement when “both the waiver and plea agreement were entered into knowingly
and voluntarily”). To the extent Myers argues his counsel was ineffective, we see no
reason to depart from this court’s usual rule of requiring ineffective-assistance claims
to be raised in a 28 U.S.C. § 2255 motion, where a proper record can be developed.
See United States v. Ramirez-Hernandez, 449 F.3d 824, 827 (8th Cir. 2006) (stating
this court “will consider ineffective-assistance claims on direct appeal only where the
record has been fully developed, where not to act would amount to a plain miscarriage
of justice, or where counsel’s error is readily apparent”).

       Having determined Myers entered into both the plea agreement and appeal
waiver knowingly and voluntarily, we conclude the waiver bars the arguments raised
by Myers and his counsel. In addition, we have reviewed the record in accordance
with Penson v. Ohio, 488 U.S. 75, 80 (1988), and we find no nonfrivolous issues that
fall outside the scope of the appeal waiver. We conclude no miscarriage of justice
would result from enforcing the waiver in this appeal. Cf. Andis, 333 F.3d at 890
(explaining the court will not enforce a valid plea waiver where to do so would result
in miscarriage of justice). Thus, we specifically enforce the appeal waiver by
dismissing this appeal. We also grant counsel’s motion to withdraw, and we deny
Myers’s pending motions.
                        ______________________________




                                          -2-